Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Pageiof6 PagelD 15

 

 

 

 

 

 

 

 

 

 

 

United States of America ) meek BET
v. )
Case No.
)
William Patrick Williams )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 11, 2019 in the county of Lubbock in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, On or about July 11, 2019, in the Lubbock Division of the Northern District of
Section 924(a)(1)(A) Texas, and elsewhere, William Patrick Williams, defendant, did knowingly

making a false statement and representation to Cabela's, a person licensed
under the provisions of Chapter 44 of Title 18, United States Code, with
respect to information required by the provisions of Chapter 44 of Title 18,
United States Code, to be kept in the records of Cabela's, executed an ATF
Form 4473 that listed his address was Lubbock, Texas, when,
in truth and in fact, his address was Lubbock, Texas.

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

& Continued on the attached sheet.

i \ f, bef fo. nn pene ee ee — a en ey
Te
Avs ML \ od Jaclyn Yandell, A pecial Agent
Printed name and title

Sworn to before me and signed in my presence

abr NE

‘udee fi s fignature

City and state: Lubbock, Texas D. Gordon Bryant, 7, U.S. Magistrate Judge

Printed name and title
 

Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Page 2of6 PagelD 16

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Jaclyn K. Yandell, affiant herein, being duly sworn, state that I am a Special
Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), assigned
to the Dallas Field Division, Lubbock Field Office. I have served with the ATF since
2015. I successfully completed the Criminal Investigator Basic Training Program at the
Federal Law Enforcement Training Center (FLETC) and the Special Agent Basic

Training Program at the ATF National Academy in Glynco, Georgia. Iam an ATF

certified Firearms Instructor and successfully completed the Firearms Instructor
Training Program at FLETC Cheltenham, Maryland, in May 2016. I am an ATF
Interstate Nexus Expert and successfully completed the Interstate Nexus Expert
Training Program at the National Center for Explosives Training and Research in
Huntsville, Alabama, in August 2018. Before that, I was employed with the Federal Air
Marshal Service for over five years. I have earned a Bachelor of Sciences degree in

Criminal Justice from the University of North Texas in Denton, Texas.

This affidavit is made in support of a complaint and arrest warrant for William
Patrick Williams. I am familiar with the information contained in this affidavit based
upon my own personal investigation, as well as conversations with other law enforcement
officers involved in this investigation. Because this affidavit is submitted for the limited
purpose of obtaining an arrest warrant, it does not contain every fact and circumstance
uncovered during the course of the investigation.

Title 18, United States Code, Section 924(a)(1)(A) makes it a crime for anyone to

Affidavit in Support of Complaint — Page 1
Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Page 3of6 PagelD 17

knowingly make a false statement during the purchase of a firearm. To prove this
offense, the Government must show: (1) the defendant knowingly made a false statement
or representation; (2) The defendant made the statement or representation to a licensed
dealer, importer, manufacturer or collector of firearms, within the meaning of Chapter 44,
Title 18, United States Code; and (3) the statement pertained to information that the law
requires the licensed dealer, importer, manufacturer or collector to keep.

On July 13, 2019, Lubbock Police Department (LPD) Officers were informed that

William Patrick Williams was admitted to Covenant Medical Center for psychiatric
assessment after making threats to commit a mass shooting. Williams stated that he had
recently purchased an AK-47-style rifle and was wanting to “shoot up” his hotel and then
commit suicide by cop when the police arrived.

Williams’s grandmother stated that she received a phone call from Williams and in
that phone call he said that he was homicidal and suicidal. The grandmother could hear
Williams manipulating a firearm over the phone and was able to convince Williams to let
her pick him up and take him to the hospital.

Williams later told officers that he was staying in room #230 at the

located at Lubbock, Texas. Williams gave officers consent to
enter the hotel room. Williams said that he laid out all his weapons on the bed for law
enforcement to take custody of the items.

Inside the room, LPD officers found an AK-47 rifle, seventeen magazines loaded
with 7.62 ammunition, a black trench coat, multiple knives, black tactical pants, a black t-
shirt that said “Let ‘Em Come”, and black tactical gloves with the fingers cut off. Ina

Affidavit in Support of Complaint — Page 2
 

Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Page4of6 PagelD 18

bag, officers found documents chronicling Williams’s depression disorder and anti-
depressant medication.

On July 22, 2019, ATF received the ATF Form 4473 that Williams completed on
July 11, 2019, when purchasing the AK-47 at Cabela’s, a Federal Firearm Licensee. On
that ATF Form 4473, Williams stated that his address was
Lubbock, Texas, which matches the address on Williams’s Texas Driver’s License.

However, Williams was actually residing at Lubbock,

Texas.

On July 26, 2019, Federal Bureau of Investigation (FBI) special agents
interviewed Prudence Venner, who also resides at and is
Williams’s roommate. Venner said that Williams had been residing at

since approximately May 11, 2019. On June 6, 2019, Williams filled out
the application with the apartment complex and gave a money order so he could be added
to the lease agreement. Special Agents discovered that the apartment complex never
finalized adding Williams to the lease. Venner stated that she and Williams had believed
that Williams had been added to the lease as that was a condition for Williams to stay at
the apartment.

On July 30, 2019, myself and an FBI special agent interviewed Williams’s aunt
and uncle at their residence, Lubbock, Texas. This is the address
that Williams listed on the Form 4473 that he completed on July 11, 2019. The uncle
advised agents that Williams had not lived with them since at least mid-June. The uncle

had difficulty recalling the exact date, but remembered that it coincided with their

Affidavit in Support of Complaint — Page 3
Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Page5of6 PagelD 19

vacation and that the uncle did not want Williams at the house alone because Williams
had weapons. The uncle stated that he and Williams had a fight and Williams was told to
move out. The uncle said that after Williams moved out, he and the aunt changed the
alarm code and took Williams’s key to the house. According to the uncle, Williams still
had mail and medication delivered to the house, but he no longer had access to the
residence.

Based on my training, education, and experience, and the information provided to

me, I believe that William Patrick Williams violated Title 18, United States Code,
Section 924(a)(1)(A), by knowingly making a false statement to a Federal Firearms
Licensee during the purchase of a firearm. That is, Williams stated that his address on
July 11, 2019, was when, in truth and in fact, as Williams then knew, his

address was

eer ee

 

~ Special Agent J aclyr K. Yandel
Bureau of Alcohol, co, Firearms,
and Explosives

Affidavit in Support of Complaint — Page 4
Case 5:19-mj-00123-BQ Document 12 Filed 08/02/19 Page 6of6 PagelD 20

Subscribed and sworn before me this 7 | a t day of July 2019.

NM \e

D. GORDON BRYANAYIR.
UNITED STATES MAGISTRATE JUDGE

Affidavit in Support of Complaint — Page 5
